PLEUS, J.
This is another case in which a summary judgment was entered in a slip and fall case prior to the Florida Supreme Court’s decision in Owens v. Publix Supermarkets, Inc., 802 So.2d 315 (Fla.2001) and the date on which Senate Bill 1946 became effective.
Our court has determined in D’Aquisto v. Costco Wholesale Corporation, 816 So.2d 1231 (Fla. 5th DCA 2002), that Owens applies to all slip and fall cases in which an appeal is pending from the grant of a summary judgment.
We have concluded that the best course of action is simply to reverse the grant of the summary judgment. We are unable to determine from this state of the record whether this is a case of active negligence or a case of a transitory foreign object. If the former, Owens may not apply.
REVERSED.
THOMPSON, C.J., and SAWAYA, J., concur.